DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 15/394,639, filed on 29 December 2016.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 08 January 2021 and 03 March 2021, have been considered.

Drawings
The drawings received on 01 October 2020 are accepted.

Specification
1. The disclosure is objected to because of the following informalities: on page 1, paragraph 0000, United States Patent Application No. 16/410,375 is now United States Patent No. 10,828,906.  
2. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is .
Appropriate correction is required.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (US 2007/0252860 A1).
With respect to claim 1, Nitta discloses a liquid discharge head comprising: 
a substrate (Fig. 1, element 11), where a recording element (Fig. 1, element 6) configured to generate thermal energy (paragraph 0039) used to discharge liquid is disposed; and 
a discharge orifice forming member (Fig. 1, element 2), where a discharge orifice (Fig. 1, element 1), facing the recording element, and configured to discharge the liquid (paragraph 0039), is formed, 
wherein the liquid discharge head (Fig. 1; paragraph 0038) has a pressure chamber (Fig. 1, element 3), a first liquid channel (Fig. 1, element 5, i.e. right side) configured to supply liquid (paragraph 0038) to the pressure chamber, 
wherein the substrate (Fig. 1, element 11) has a liquid supply channel (Fig. 2, element 13a) connected to the first liquid channel to supply liquid (paragraph 0043) to the first liquid channel, and a liquid recovery channel (Fig. 2, element 13b) connected to the second liquid channel, to recover liquid from the second liquid channel (paragraph 0043), and 
wherein pressure at an inlet portion of the liquid supply channel (Fig. 1, element 5, i.e. right side at element 13a) is higher than pressure (Fig. 1, arrow depicting fluid flow and/or pressure drop) at an outlet portion (Fig. 1, element 5, i.e. left side at element 13b) of the liquid recovery channel, and a flow velocity of liquid within the pressure chamber (Fig. 1, element 3, i.e. arrow depicting fluid velocity) is 27 times to 1260 times a rate of evaporation of liquid at the discharge orifice (Fig. 1, element 1, i.e. evaporation at meniscus about zero at given a temperature and a pressure). 
The examiner notes to applicant that the limitations concerning how the liquid discharge head is operated and/or the type of liquid used are not seen to further limit the structure of liquid discharge head and are not seen to distinguish the liquid discharge head in view of Nitta.  Furthermore, there is no structure (i.e. controller) that links the pressure changes of the supply channels to the liquid discharge head as claimed. Thus, the ink-jet apparatus of Nitta could be operated as claimed.

With respect to claim 3, Nitta discloses the height of the first liquid channel (Fig. 1, element 5, i.e. right side), the second liquid channel (Fig. 1, element 5, i.e. left side) each is 3 µm or higher but 25 µm or less (paragraph 0187, i.e. interface between elements 3 and 5).
With respect to claim 4, Nitta discloses a plurality of the discharge orifices (Fig. 1, element 1; paragraph 0090) are arrayed at 600 dpi or higher, and wherein the height of the liquid channels (Fig. 1, element 5) is 7 µm or less (paragraph 0187).
With respect to claim 5, Nitta discloses Pnoz = (Pin + Pout)/2 ≥ -4 x φ/Φ (Expression 1) holds, where Pin represents inlet portion pressure of the liquid supply channel (Fig. 2, element 13a), Pout represents outlet portion pressure of the liquid recovery channel (Fig. 2, element 13b), Pnoz represents pressure at the pressure chamber (Fig. 2, element 3), φ represents surface tension of the ink (paragraph 0157), and Φ represents the effective diameter of the discharge orifice (paragraphs 0065-0067).
With respect to claim 6, Nitta discloses the pressure at the inlet portion of the liquid supply channel (Fig. 2, element 13a) and the pressure at the outlet portion of the liquid recovery channel (Fig. 2, element 13b) are negative pressure (paragraph 0067).
With respect to claim 7, Nitta discloses the liquid discharge head (Fig. 1) has a supply port (Fig. 17, element 104) that is a connection portion between the liquid supply 
With respect to claim 8, Nitta discloses the liquid supply channel (Fig. 2, element 13a) and the liquid recovery channel (Fig. 2, element 13b) extend in a direction (Fig. 17, i.e. arrow) in which a plurality of the discharge orifices (Fig. 1, element 1) are arrayed.
With respect to claim 9, Nitta discloses the supply port (Fig. 17, element 104) and recovery port (Fig. 17, element 105) extend in a direction orthogonal (Fig. 17, i.e. arrows) to the main face of the substrate (Fig. 17, element 102).
With respect to claim 10, Nitta discloses a recording element board (Fig. 17, element 101) including the substrate (Fig. 17, element 102) and the discharge orifice forming member (Fig. 17, element 102b); and a channel member (Fig. 17, element 101a) supporting a plurality of the recording element boards (Fig. 17, element 101).
With respect to claim 11, Nitta discloses the plurality of recording element boards (Fig. 17, element 101) are arrayed in a straight line (Fig. 17, i.e. into the page).
With respect to claim 12, Nitta discloses the channel member (Fig. 17, element 101a) includes a common supply channel (Fig. 17, element 104) configured to supply liquid to the plurality of recording element boards (Fig. 17, i.e. ink flow), and a common recovery channel (Fig. 17, element 105) configured to recover liquid from the plurality of recording element boards (Fig. 17, element 100).

With respect to claim 14, Nitta discloses the common supply channel (Fig. 17, element 104) and the common recovery channel (Fig. 17, element 105) extend in the direction in which the plurality of recording element boards extend (Fig. 17, i.e. arrows), and wherein the liquid discharge head is a page-wide liquid discharge head (Fig. 2, element 11a).
With respect to claim 15, Nitta discloses a cover (Fig. 14, element 91; paragraph 0194), having a supply opening (Fig. 2, element 13a) communicating with the liquid supply channel (Fig. 1, element 5, i.e. right side) and a recovery opening (Fig. 2, element 13b) communicating with the liquid recovery channel (Fig. 1, element 5, i.e. left side), is provided on a rear face of the substrate from the side on which the discharge orifice forming member is provided (Fig. 1, element 2).
With respect to claim 16, Nitta discloses the cover (Fig. 14, element 910 is a film-shaped resin member Nitta, i.e. known in the inkjet art to manufacture printers out of plastic in order to lower manufacturing costs).
With respect to claim 17, Nitta discloses a liquid of which the concentration of solids is 6 to 25 percent by weight (paragraph 0157) is supplied from the liquid supply channel (Fig. 2, element 13a) to the pressure chamber (Fig. 1, element 3) via the first liquid channel (Fig. 1, element 5, i.e. right side).

With respect to claim 18, Nitta discloses the liquid within the pressure chamber (Fig. 1, element 3) is circulated between the inside of the pressure chamber (Fig. 1, element 3) and the outside of the pressure chamber via the liquid supply channel (Fig. 2, element 13a) and the liquid recovery channel (Fig. 2, element 13b).
With respect to claim 19, Nitta discloses the recording element (Fig. 1, element 6) is driven and liquid is discharged (Fig. 1, element 4a) from the discharge orifice (Fig. 1, element 1) while circulating liquid (Fig. 1, element 4, i.e. arrow right to left) within the pressure chamber (Fig. 1, element 3) between the inside of the pressure chamber (Fig. 1, element 3) and the outside (Fig. 1, element 5) of the pressure chamber.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        08/11/2021